Case 2:18-cv-02217-SJO-FFM Document 91 Filed 11/05/18 Page 1 of 3 Page ID #:2563



1 AVENATTI & ASSOCIATES, APC
  Michael J. Avenatti, State Bar No. 206929
2 Ahmed Ibrahim, State Bar No. 238739
  520 Newport Center Drive, Suite 1400
3 Newport Beach, CA 92660
  Telephone: 949.706.7000
4 Facsimile: 949.706.7050

5    Attorneys for Plaintiff Stephanie Clifford
     a.k.a. Stormy Daniels a.k.a. Peggy Peterson
6

7
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11
     STEPHANIE CLIFFORD a.k.a.                     CASE NO.: 2:18-cv-02217-SJO-FFM
12   STORMY DANIELS a.k.a. PEGGY
     PETERSON, an individual,
13                                                 PLAINTIFF’S NOTICE OF MOTION
                        Plaintiff,                 AND MOTION FOR LEAVE TO
14
           vs.                                     AMEND TO FILE SECOND
15                                                 AMENDED COMPLAINT
16 DONALD J. TRUMP a.k.a. DAVID
   DENNISON, and individual,                       Hearing Date: December 3, 2018
17 ESSENTIAL CONSULTANTS, LLC, a                   Hearing Time: 10:00 a.m.
   Delaware Limited Liability Company,             Location:     Courtroom 10C
18 MICHAEL COHEN and DOES 1
   through 10, inclusive,
19
20                      Defendants.
21

22

23

24

25

26

27

28

         PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO AMEND TO FILE SECOND
                                    AMENDED COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 91 Filed 11/05/18 Page 2 of 3 Page ID #:2564



1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2          PLEASE TAKE NOTICE THAT on December 3, 2018, in Courtroom 10C of the
3    above-referenced Court, pursuant to Federal Rule of Civil Procedure 15(a), Plaintiff
4    Stephanie Clifford a.k.a. Stormy Daniels a.k.a. Peggy Peterson (“Plaintiff”) will and does
5    hereby move this Court for leave to amend and file a Second Amended Complaint.
6          Plaintiff bases this motion upon this Notice of Motion; the concurrently filed
7    Memorandum in Support of Plaintiff’s Motion for Leave to Amend, the Declaration of
8    Ahmed Ibrahim in Support of Plaintiff’s Motion for Leave to Amend, the pleadings and
9    record in this action; and such further argument and evidence as this Court may consider
10   at or before the hearing on this motion.
11         On October 26, 2018, Plaintiff filed her Response to Defendant Michael Cohen’s
12   Special Motion to Strike in which Plaintiff notified Defendant Michael Cohen that she
13   would be filing this Motion. [Dkt. 90 at 1, 6-7.] On October 29, Plaintiff’s counsel spoke
14   with Mr. Cohen’s attorney, Brent Blakely, on the phone and advised Mr. Blakely of the
15   relief sought in this Motion in an effort to meet and confer pursuant to Local Rule 7-3.
16   [Declaration of Ahmed Ibrahim in Support of Motion for Leave to Amend, ¶3.] The same
17   day, Plaintiff’s counsel sent a follow up e-mail relating to the meet and confer. [Id. Exh.
18   C.] Plaintiff’s counsel stated “I am happy to drive up to your office in Manhattan Beach
19   this afternoon to confer in person.” [Id.] Mr. Blakely advised that he would not be
20   available to meet and confer in person until Thursday, November 1. [Id., ¶3 Exh. A.] In
21   the meantime, the parties continued to have meet and confer communications by e-mail.
22   [Id.] Plaintiff’s counsel and Mr. Blakely then met and conferred in person on November
23   1. [Id., ¶4.] However, the parties were unable to reach a resolution and Mr. Blakely
24   confirmed that Mr. Cohen would oppose Plaintiff’s motion. [Id.]
25   Dated: November 5, 2018                      AVENATTI & ASSOCIATES, APC
26
                                            By:        /s/ Michael J. Avenatti
27                                                Michael J. Avenatti
28                                                Ahmed Ibrahim
                                               -1-
      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO AMEND TO FILE SECOND AMENDED
                                          COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 91 Filed 11/05/18 Page 3 of 3 Page ID #:2565


                                             Attorneys for Plaintiff Stephanie Clifford
1                                            a.k.a. Stormy Daniels a.k.a. Peggy Peterson
2
3

4

5

6

7
8

9

10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28                                            -2-
     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE TO AMEND TO FILE SECOND AMENDED
                                         COMPLAINT
